Exhibit CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into by and between M. BURKE WELSH, JR. ("Consultant"), and PAB BANKSHARES, INC. and THE PARK AVENUE BANK (the “Companies”).Consultant and the Companies are sometimes referred to together as the “parties” or individually as a “party.” W I T N E S S E T H: WHEREAS, the Companies desire to retain Consultant to provide certain services to the Companies, and Consultant desires to provide such services to the Companies, all subject to the terms and conditions set forth herein; NOW THEREFORE, for and in consideration of the premises, the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt, sufficiency and adequacy of which are hereby acknowledged, the parties hereby agree as follows: 1.
